—Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered August 14, 1984, which granted the motion of defendant to dismiss the first through fifth claims of plaintiff’s complaint for failure to state a cause of action, is unanimously affirmed for the reasons stated in the memorandum decision of Justice Glen, without costs.
Appeal from the order, Supreme Court, New York County (Kristin Booth Glen, J.), entered January 3, 1985, which denied the motion of plaintiff to reargue the order of that court, entered August 14, 1984, is dismissed, without costs, as being taken from a nonappealable order.
Order, Supreme Court, New York County (Ira Gammerman, J.), entered January 29, 1985, which denied in part the motion of plaintiff to dismiss the defendant’s affirmative defenses, is unanimously modified, on the law, to the extent of dismissing *812the defendant’s affirmative defense of failure to state a cause of action, and otherwise affirmed, without costs.
Since we agree with Justice Glen’s orders, entered August 14, 1984, and January 3, 1985, which, inter alia,. sustained the sixth cause of action for an accounting, we modify Justice Gammerman’s order, entered January 29, 1985, accordingly. Concur—Sandler, J. P., Sullivan, Ross, Kassal and Ellerin, JJ.